      Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


HANDY BUTTON MACHINE CO.,                              )
                                                       )
                              Plaintiff,               )    Civil Action No. 20cv116
                                                       )
       v.                                              )    JURY TRIAL DEMANDED
                                                       )
P. KAUFMANN INC.,                                      )
                                                       )
                              Defendant.               )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Handy Button Machine Co. (“Handy Button”), through its undersigned counsel,

alleges as follows against Defendant P. Kaufmann Inc. (“PKI”):

                                 NATURE OF THE ACTION

       1.      This is an action for declaratory judgment of non-infringement of a copyrighted

work pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202 and the Copyright Act,

17 U.S.C. §§ 101 et seq. Handy Button seeks a judgment declaring that Handy Button does not

infringe, and has not infringed, PKI’s copyrighted work, registered with the United States

Copyright Office as Copyright Registration VA 1-263-949.

                                           THE PARTIES

       2.      Handy Button is a corporation organized and existing under the laws of the state

of Delaware, and having a principal place of business at 29 E. Hintz Road, Wheeling, Illinois

60090. Handy Button is a leading furniture resource.

      3.       On information and belief, PKI is a privately held company organized and

existing under the laws of the state of New York, and having a principal place of business at 3

Park Avenue, New York, New York 10016. PKI is a producer of decorative and woven textiles
       Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 2 of 7 PageID #:1




for the home and hospitality markets, sold under a variety of brand names including P/Kaufmann

Fabrics, Braemore Textiles, Golding Fabrics and P/Kaufmann Lifestyles (including Waverly and

Williamsburg brands). PKI sells its fabrics throughout the world, including in Illinois. The

exclusive distributor for the recreational vehicle and manufactured housing industries,

Design/Craft Fabric Corporation, is located in the Northern District of Illinois.

       4.       PKI identifies itself as the owner of the design “P215 Orchid Isle” (the “PKI

Design”), which has been registered with the United States Copyright Office under Copyright

Registration VA 1-263-949. See Exhibit A.

                                  JURISDICTION AND VENUE

       5.       This action is filed pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-

2202, the Copyright Act, 17 U.S.C. §§ 101 et seq., and Federal Rule of Civil Procedure 57.

       6.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(a),

and 2201(a), as this action arises under the laws of the United States, the Declaratory Judgment

Act, and the Copyright Act.

       7.       The Court has personal jurisdiction over PKI because, on information and belief,

PKI regularly conducts business in Illinois, and in this district, advertises and supplies its

products to Illinois residents. Further, the Court has personal jurisdiction over PKI because, in

the course of its copyright enforcement efforts, PKI has purposefully directed its charges of

infringement to Handy Button, a resident of Illinois, and has previously availed itself of Illinois’

court system in its copyright infringement efforts, consenting to the court’s personal jurisdiction

by filing a lawsuit in the Northern District of Illinois.

       8.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391.




                                                  -2-
       Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 3 of 7 PageID #:1




                                   FACTUAL BACKGROUND

                                Handy Button’s Accused Products

      9.        Handy Button is in the business of selling products related to furniture, including

fabricated metal products, upholstery, case goods, cap buckles, hardware, and accessories.

Handy Button sells its products to third-party vendors, including Wayfair LLC (“Wayfair”).

      10.       In the course of its business, Handy Button works with furniture designers and

fabric mills to select the materials for use in its products.

      11.       The fabric mills with whom Handy Button works provide fabric samples from

which Handy selects material to be used in the manufacture of Handy Button’s products.

      12.       Handy Button purchased a fabric offered on some of its products including its

Venecia, Craig, Simona, Chesterfield, and Zhara chairs, Winnetka chair and ottoman, LaSalle

Ottoman, Chesterfield bench, and Noleta headboard (the “Accused Products”) from a fabric mill.

The mill represented to Handy Button that the fabric at issue was independently created by a

French designer hired by the mill.

      13.       Customers seeking to purchase the Accused Products choose to make such

purchases primarily on the basis of the quality, comfort, and design of the furniture offered.

Handy Button has offered each of the Accused Products in fabric options that are not accused of

infringing PKI’s copyright. The rate of sale for the products using the fabrics accused of

infringement is essentially the same as the rate of sale of the Accused Products sold in other

fabrics. Thus, the fabric selected for the furniture plays very little role in the customer’s decision

to purchase furniture from Handy Button.

      14.       The accused fabric design is made up of representations of nature, including

hummingbirds, leaves, and flowers. The scope of copyright protection for representations of




                                                  -3-
       Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 4 of 7 PageID #:1




nature is limited.

      15.       Handy Button played no role in designing the fabric used in the Accused

Products.

                      Defendant’s Allegations of Copyright Infringement

      16.       In correspondence dated June 24, 2019, PKI, through its attorneys, notified

Wayfair of PKI’s Design, and accused Wayfair of violating PKI’s copyright in the Design by

offering for sale an armchair, a picture of which is attached hereto as Exhibit B. Thereafter,

Wayfair provided the June 24 correspondence to Handy Button.

      17.       Handy Button sells the chair identified in PKI’s June 24 correspondence.

      18.       PKI alleges that the fabric displayed on the chair identified in its correspondence

incorporates a design which infringes the PKI Design. On information and belief, PKI is the

owner of the PKI Design, which has been registered with the United States Copyright Office

under Copyright Registration VA 1-263-949. See Exhibit A.

      19.       Prior to receiving PKI’s June 24 correspondence, Handy Button had no

knowledge of or access to PKI’s purported design. Upon learning of PKI’s allegations, Handy

Button ceased all sale of the Accused Products.

      20.       Regardless, the fabric used in the Accused Products has distinct differences from

PKI’s Design. The colors of the fabric that Handy Button purchases to use in designing the

Accused Products are more vivid, the coloring varied, the natural elements contain a greater level

of detail, and the natural elements vary in their arrangement.

      21.       Since at least June 2019, PKI, through its attorneys, has sent Handy Button

repeated notices purporting to describe Handy Button’s alleged infringement of PKI’s Design by

offering for sale the Accused Products.




                                                 -4-
       Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 5 of 7 PageID #:1




     22.        In PKI’s June 24, 2019 correspondence, PKI threatened legal proceedings against

Handy Button for its alleged copyright infringement, such that “PKI will seek all damages

permitted by law, including but not limited to preliminary and permanent injunctive relief,

monetary damages, statutory damages and attorneys’ fees under the Copyright Act and damages

available under other applicable federal and state laws, and through the United States Customs

Service.” A true and correct copy of PKI’s June 24 correspondence is attached hereto as Exhibit

C.

     23.        Although Handy Button denies any wrongdoing, it agreed to discuss the above

allegations with Defendant. Despite the parties’ numerous discussions, the parties were unable to

reach a resolution.

     24.        By claiming that Handy Button is liable for the infringement of PKI’s Design,

Defendant threatens Handy Button. This threat causes a substantial, immediate, and real

controversy to exist between Handy Button and PKI.

                        Handy Button’s Lack of Copyright Infringement

     25.        Handy Button denies that it is liable—either directly or indirectly—for any

alleged infringement of PKI’s copyright.

     26.        Handy Button and its Accused Products have not and do not infringe PKI’s

Design.

                                 COUNT I
                 DECLARATORY JUDGMENT OF NON-INFRINGEMENT
                         OF DEFENDANTS COPYRIGHT

       27.      Plaintiff incorporates by reference Paragraphs 1-26 in their entirety as if fully set

forth herein.

       28.      The Declaratory Judgment Act provides in relevant part:




                                                  -5-
      Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 6 of 7 PageID #:1




                       In a case of an actual controversy within its jurisdiction . . .
                       any court of the United States, upon the filing of an
                       appropriate pleading, may declare the rights other legal
                       relations of any interested party seeking such declaration,
                       whether or not further relief is or could be sought.

28 U.S.C. § 2201(a).

       29.     To prove copyright infringement, the Plaintiff must prove that “the Defendant

[here Handy Button] copied protected expression in Plaintiff’s copyrighted work.” 7th Cir.

Pattern Jury Instructions (2017 rev.) at 327.

       30.     Handy Button has not copied any protected expression from PKI’s copyrighted

work and the fabric used in the Accused Products is not substantially similar to PKI’s design.

       31.     An actual and justiciable controversy exists between Handy Button and PKI over

the alleged infringement of PKI’s Design.

       32.     Pursuant to 28 U.S.C. §§ 2201 et seq., Handy Button requests a declaration that

Handy Button and its Accused Products do not infringe PKI’s copyright in the Design.

                                    REQUEST FOR RELIEF

       WHEREFORE, Handy Button respectfully requests that this Court enter judgment in

Handy Button’s favor against PKI and issue an order:

       A.      Declaring that Handy Button and its Accused Products have not and do not

infringe PKI’s Design under 17 U.S.C. §§ 101 et seq.;

       B.      Declaring that Defendant and its agents, officers, employees, representatives,
successors, assigns, and all other persons acting under authority from Defendant be preliminarily
and permanently enjoined from making any further allegations that Handy Button’s Accused
Products infringe PKI’s Design;

       C.      Awarding Handy Button all costs and attorneys’ fees incurred in bringing this

action; and




                                                 -6-
      Case: 1:20-cv-00116 Document #: 1 Filed: 01/07/20 Page 7 of 7 PageID #:1




       D.     Awarding any such other and further relief as is just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.

January 7, 2019
                                                      By:   /s/ Julianne M. Hartzell
                                                            Julianne M. Hartzell
                                                            Marshall, Gerstein & Borun LLP
                                                            233 South Wacker Drive
                                                            6300 Willis Tower
                                                            Chicago, IL 60606-6357
                                                            (312) 474-6300




                                                -7-
